DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 28 June 2021 in which claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 27 April 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module”, “a searching module”, “a configuration module” in claim 7; “a searching unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN102368726A hereafter Song) in view of Song et al. (WO 2014/032598 A1 hereafter Song2).
Regarding claims 1, 7, 9, 10, Song discloses a method, a port configuration device, a non-transitory storage medium, and an electronic device.

a searching module (“analyzing unit” [0019]) , configured to search, in a plurality of access modes supported by the physical port (“PE at any physical port is configured with more than two of the access type” [0051]), for a target access mode corresponding to the target identifier information (“analyzing unit for analyzing order analyzing and forwarding said Ethernet message according to each preset access type of AC, and the AC and forwarding said Ethernet message matching the Ethernet message to the VSI” [0019], “the PE device according to the access mode corresponding to the access type (S-access type), analysis of outer layer TAG message krvice, according to the krvice TAG and Ethernet packet reaches the physical port analyzing AC, VSI of the Ethernet message matching, if matching to the VSI of the message, then turning to step 404, if not matched to the VSI, then goes to step 403. continuously matching the Ethernet message to the VSI” [0056]); and 
a configuration module (“configuration unit” [0017]/”forwarding processing unit” [0020]), configured to configure a current access mode of the physical port in the data link layer to be the target access mode (“The edge node forwarding said Ethernet message of the access circuit matching a virtual private network VPN belonging to said Ethernet message” [0024], “PE matches the VSI in the forwarding the Ethernet 
However, Song does not explicitly disclose a target access mode corresponding to the target identifier information.
Nevertheless, Song2 discloses “determine an EVI instance based on VLAN 10 of the ARP response packet, search for an entry matching to VLAN 10 and MAC 120 in the MAC table of the determined EVI instance, and forward locally via port 1 as specified in the matching entry, that is, forward to CE 110 via port 1” [0073].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a target access mode corresponding to the target identifier information because “since a UED is to store MAC addresses of a local site, requirements for UED specifications may be reduced to facilitate promotion of the EVI networks” [0011].
Regarding claims 2, 8, Song, Song2 discloses everything claimed as applied above. However, Song does not explicitly disclose the searching module further comprises: a searching unit, configured to search for the target access mode corresponding to the target identifier information in a preset port table, the port table saving a mapping relationship between each of the plurality of access modes and the corresponding identifier information.
Nevertheless, Song2 discloses “determine an EVI instance based on VLAN 10 of the ARP response packet, search for an entry matching to VLAN 10 and MAC 120 in the MAC table of the determined EVI instance, and forward locally via port 1 as specified in the matching entry, that is, forward to CE 110 via port 1” [0073].

Regarding claim 12, Song, Song2 discloses everything claimed as applied above. In addition, Song discloses a non-transitory storage medium, wherein a computer program is stored in the storage medium, the computer program, when running, is configured to execute a method as claimed in claim 2 ([0116]).
Regarding claim 16, Song, Song2 discloses everything claimed as applied above. In addition, Song discloses an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory, and the processor is configured to execute the computer program to execute a method as claimed claim 2 ([0116]).
Allowable Subject Matter
Claims 3-6, 11, 13-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/24/2022